Order of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about April 7, 2010, which, upon a fact-finding that respondent parents had abandoned the subject child, terminated their parental rights and committed custody and guardianship to the petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The parents admit that they did not have any contact with the subject child during the six-month period prior to the filing of the petition to terminate their parental rights (see Matter of Annette B., 4 NY3d 509, 513 [2005]). They contend that the agency had previously arranged visits and referrals for the mother’s older child which compelled the mother to have contact with a man who fathered that child through rape. While the agency may have shown poor judgment in scheduling such appointments, the parents failed to provide evidence of their intention to assume their parental obligations toward the subject child, with whom they had no contact since his birth (see Matter of Julius P., 63 NY2d 477, 481 [1984]). Moreover, in the abandonment context, diligent efforts by the agency to encourage the parent’s relationship with the child are not required (see Matter of Gabrielle HH., 1 NY3d 549, 550 [2003]).
*445The determination to commit custody of the child to the foster mother was well supported by the record. The case worker stated that the child had resided in the foster home since birth, along with his siblings, and that he was loved by the foster mother, who wished to adopt him and his siblings, and that his needs were being met. A suspended judgment is available only after a finding of permanent neglect (see Family Ct Act § 631). Moreover, the parents presented no evidence that they took steps to develop a positive or meaningful relationship with the child. Concur — Saxe, J.E, Friedman, Freedman and Richter, JJ.